Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, variables c3 and c4 cannot be equal to 5, which is permitted in claim 9, from which claim 15 directly depends.  Applicants can overcome this rejection by including the limitation that variables c3 and c4 are equal to 1 to 4.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (J. Mater. Chem. C, 2017, 5, 6989-6996).
Claim 9: Compound 6 of Li et al., which has the structure 
    PNG
    media_image1.png
    87
    127
    media_image1.png
    Greyscale
(page 6990) anticipates formula 1 of claim 9.  As applied to formula 1, compound 6 has variable n equal to 2, variables c1 and c2 equal to zero, variable b1 equal to 1, variable Ar1 equal to a C12 heteroaryl group, and variable D1 being a group satisfying formula 2 of claim 9 with variable a1 equal to 1 equal to a single bond, variables c3 and c4 equal to four, variables R3 and R4 equal to hydrogen, and rings A1 and A2 equal to a C6 carbocyclic group (phenyl).
Claim 10: In compound 6 above, variable Ar1 is an unsubstituted dibenzothiophenyl group, thereby anticipating claim 10.
Claim 11: In compound 6 above, variable Ar1 anticipates formula 5-3 of claim 11 with variable e3 equal to 3, variable e4 equal to 4, variables Z31 and Z32 equal to hydrogen, and Y31 equal to S, thereby anticipating claim 11.
Claim 12: In compound 6 above, variable Ar1 anticipates formula 6-13 of claim 12.
Claim 13: In compound 6 above, variable n is equal to 2 and the two D1 groups are identical to each other, thereby anticipating claim 13.
Claim 14: In compound 6 above, variable D1 in formula 1 is equal to an unsubstituted carbazolyl group which is bonded to the biphenylene moiety via the nitrogen atom, thereby anticipating claim 14.
Claim 15: In compound 6 above, variable D1 anticipates formula 2-1 with variables c3 and c4 equal to 4, variables R3 and R4 equal to hydrogen, and variable X1 equal to a single bond, thereby anticipating claim 15.
Claim 16: In compound 6 above, variable D1 anticipates formula 2-2 of claim 16.
Claim 17: Compound 6 satisfies formula 1-2 of claim 17 with variables D1a and D2a being equal to a group satisfying formula 2 as described above, and variables R1, R2, c1, c2, and Ar1 being the same as claim 9.
Claim 18: Compound 6 further satisfies formula 1-2B of claim 18 with all variables being previously defined, thereby anticipating claim 18.
Claim 19: Compound 6 satisfies formula 1-2B as described in claim 18 above and variable Ar1 anticipates formula 6-13, thereby anticipating claim 19.
Claim 1: The rejection of claim 9 is wholly incorporated into the rejection of claim 1.  Compound 6 of Li et al. is employed as a host material in an emission layer of an organic light-emitting device as taught on pages 6992-6993 and Table 2.  The device is comprised of an ITO anode, an Al cathode, and an organic layer which comprises a compound which anticipates formula 1.
Claims 2 and 3: The devices taught by Li et al. further includes a hole transport region comprising a hole injection layer, and a hole transport layer (MoO3 and TAPC).  The devices .

Claims 1-4, 7-9, and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0215711).
Claim 9: Lee et al. teaches dopant 1 which has the chemical structure
    PNG
    media_image2.png
    211
    272
    media_image2.png
    Greyscale
(page 21).  As applied to formula 1 of claim 9, dopant 1 has variable c1 equal to 3, two R1 groups being hydrogen, one R1 group being cyano, variable c2 is equal to 3, two R2 groups being hydrogen, one R2 group being cyano, variable b1 is equal to 2, variable Ar1 is equal to a C12 heteroaryl group (N-carbazolyl), variable n equal to 2, and variable D1 being a group represented by formula 2 of claim 9 with variable a1 equal to zero, variable X1 being a single bond, rings A1 and A2 being a C6 carbocyclic ring (benzene), variables c3 and c4 equal to 4, and all R3 and R4 groups being hydrogen, thereby anticipating all of the structural limitations of claim 9.
Claim 10: In dopant 1, variable Ar1 is an unsubstituted carbazolyl group, thereby anticipating claim 10.
Claim 11: In dopant 1, variable Ar1 anticipates formula 5-5 of claim 11 with variables e3 and e4 equal to 4, and all variables Z31 and Z32 equal to hydrogen, thereby anticipating claim 11.
Claim 12: In dopant 1, variable Ar1 anticipates formula 6-25 of claim 12.
Claim 13: In dopant 1, variable n is equal to 2 and the two D1 groups are identical to each other, thereby anticipating claim 13.
Claim 14: In dopant 1, variable D1 in formula 1 is equal to an unsubstituted carbazolyl group which is bonded to the biphenylene moiety via the nitrogen atom, thereby anticipating claim 14.
1 anticipates formula 2-1 with variables c3 and c4 equal to 4, variables R3 and R4 equal to hydrogen, and variable X1 equal to a single bond, thereby anticipating claim 15.
Claim 16: In dopant 1, variable D1 anticipates formula 2-2 of claim 16.
Claim 17: Dopant 1 anticipates formula 1-3 of claim 17 with variables D1a and D2a being equal to a group satisfying formula 2 as described above, variables Ar1, R1 and c1 being the same as described in the preceding claims, one R2 group is equal to a carbazolyl moiety, and the remaining R2 groups are equal to hydrogen.
Claim 18: Dopant 1 also anticipates formula 1-3A and 1-3C depending on how the variables are assigned.  For example, as applied to formula 1-3A, dopant 1 has variables D1a and D1b, c1, R1, and Ar1 equal to those recited in claim 9 above.  To arrive at dopant 1, one variable R2 is equal to a carbazolyl group located at the para position of the ring and the remaining R2 groups are equal to hydrogen.  As applied to formula 1-3C, dopant 1 has variables D1a and D1b, c1, R1, and Ar1 equal to those recited in claim 9 above.  To arrive at dopant 1, one variable R2 is equal to a carbazolyl group located at the ortho position of the ring and the remaining R2 groups are equal to hydrogen.  
Claim 19: Dopant 1 satisfies formulae 1-3A and 1-3C as described in claim 18 above and variable Ar1 anticipates formula 6-26, thereby anticipating claim 19.
Claim 1: The rejection of claim 9 is wholly incorporated into the rejection of claim 1.  Dopant 1 of Lee et al. is employed as a dopant in an emission layer of an organic light-emitting device as taught in example 1.  The light-emitting device is comprised of an ITO anode, an Al cathode, and an organic layer which comprises a compound which anticipates formula 1.
Claims 2-4, 7 and 8: The devices taught by Lee et al. further includes a hole transport region comprising a hole transport layer comprising a first hole transport layer and a second hole transport layer (TCTA and mCP), thereby anticipating claim 7.  The devices taught by Li et al. further includes an electron transport region comprising an electron transport layer and an electron injection layer and further comprisesTSPO1, whose structure is taught in Applicants specification and can be described as a phosphine oxide-containing compound, a silyl-containing compound, as well as a silyl-substituted phosphine oxide-containing compound, thereby anticipating claim 8.  Example 1 meets all of the device limitations of claims 2 and 3.  .

Claims 1-6, 9 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (US 2013/0020559).
Claim 9: Kitamura et al. teaches compound 1, whose structure is 
    PNG
    media_image3.png
    208
    209
    media_image3.png
    Greyscale
(page 51).  As applied to formula 1 of claim 9, compound 1 has variable c1 equal to 3, the three R1 groups are equal to hydrogen, variable c2 is equal to 3, the three R2 groups are equal to hydrogen, variable b1 is equal to 2, variable Ar1 is equal to a C6 heteroaryl group (phenyl), variable n is equal to 2, and variable D1 is a group represented by formula 2 of claim 9 with variable a1 equal to zero, variable X1 equal to a single bond, rings A1 and A2 are equal to a C6 carbocyclic ring (benzene), variables c3 and c4 are equal to 4, and all R3 and R4 are equal to hydrogen, thereby anticipating all of the structural limitations of claim 9.
Claim 13: In compound 1, variable n is equal to 2 and the two D1 groups are identical to each other, thereby anticipating claim 13.
Claim 15: In compound 1, variable D1 anticipates formula 2-1 with variables c3 and c4 equal to 4, variables R3 and R4 equal to hydrogen, and variable X1 equal to a single bond, thereby anticipating claim 15.
Claim 16: In compound 1, variable D1 anticipates formula 2-2 of claim 16.
Claim 17: Compound 1 anticipates formula 1-2 of claim 17 with variables D1a and D2a being equal to a group satisfying formula 2 as described above, and variables R1, and c1 being the same as described in the preceding claims.  Variable Ar1 is equal to phenyl, one R2 group is equal to phenyl and the remaining R2 groups are equal to hydrogen.
Claim 18: Compound 1 anticipates formula 1-2C with all variables being the same as described in claims 9 and 17 above.

Claims 2-6: The devices taught by Lee et al. further includes a hole transport region comprising a hole injection layer and a hole transport layer (CuPc and NPD), an emission layer comprising a compound satisfying formula 1 of claim 1, and a red or blue dopant (RD1 or BD1), an electron transport region comprising an electron transport region and an electron injection region (Alq and LiF) thereby anticipating claims 2 and 3.  The blue dopant materials is the widely known iridium complex FIrpiq (BD-1 shown on page 55), which is a phosphorescent dopant anticipating claim 5 and formula 401 of claim 6.  Devices 4-1 and 4-2 as shown in table 4 anticipate all of the device limitations of claims 1-6.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art references above, as well as those of record, do not teach or fairly suggest any of the 39 compounds recited in claim 20.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766